SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 Exhibit 99.5 Opinion November 6, 2009 To Each of the Persons Listed on Schedule A Attached Hereto Re: Entergy Texas Restoration Funding, LLC Senior Secured Transition Bonds - Federal Constitution Issues Ladies and Gentlemen: We have served as special counsel to Entergy Texas, Inc., a Texas corporation ("ETI"), in connection with the issuance and sale on the date hereof by Entergy Texas Restoration Funding, LLC, a Delaware limited liability company (the "Issuer"), of $545,900,000 aggregate principal amount of the Issuer's Senior Secured Transition Bonds (the "Bonds"), which are more fully described in the Prospectus Supplement dated October 29, 2009.The Bonds are being sold pursuant to the provisions of the Underwriting Agreement dated October 29, 2009 (the "Underwriting Agreement") among ETI, the Issuer and the underwriters named in Schedule I to such Underwriting Agreement.The Bonds are being issued pursuant to the provisions of the Indenture dated as of November 6, 2009 (the "Indenture"), as supplemented by the Series Supplement dated as of November 6, 2009 (together with the Indenture, the "Indenture"), between the Issuer and The Bank of New York Mellon, a New York banking corporation, as indenture trustee (the "Indenture Trustee").Under the Indenture, the Indenture Trustee holds, among other things, transition property as described below (the "Transition Property") as collateral security for the payment of the Bonds.This opinion is being delivered pursuant to Section 9(m) of the Underwriting Agreement. "Transition property" is defined in the applicable provisions of Chapter 36, Subchapter I of the Texas Utility Code and Chapter 39, Subchapter G of the Texas Utility Code (collectively, the "Securitization Law") each being part of the Texas Public Utility Regulatory Act ("PURA")1The Transition Property was created in favor of ETI, pursuant to a financing order issued by the Public Utility Commission of Texas (the "PUCT") on September 11, 2009, in Docket No. 37247 (the "Order"); and the Transition Property was assigned to the Issuer pursuant to the provisions of the
